DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “the sealing connection” lacks antecedent basis.  It is further unclear, as the claim previously states the collar is “adapted to sealingly connect” and thus it is unclear if the system is merely “adapted” for connection, or if a connection is present. 
Claims 2, 4, and 8 are rejected for their dependency therefrom.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizzi (US20160273845) in view of Zhang (CN2596308Y). 
Regarding claim 1, Rizzi teaches a system for protecting a tube from external corrosion, comprising: a tubular heat exchanger (Fig. 14) including a top tubesheet plate (tube plate 4) and a bottom tubesheet plate (tube plate 5), said top tubesheet plate and bottom tubesheet plates including a plurality of apertures; a plurality of tubes (tube bundle 2) disposed between said plurality of apertures in said top tubesheet plate and said plurality of apertures in said bottom tubesheet plate; at least one of an anti-vibration baffle (baffles 3 & "prevents vibration" -¶[0075]) and a pass partition plate (baffles 3.C) disposed between said top tubesheet plate and said bottom tubesheet plate, said at least one anti-vibration baffle and pass partition plate including a plurality of apertures adapted to receive said plurality of tubes (see holes therethrough, through which tubes pass).
Rizzi does not teach at least one steel collar adapted to sealingly connect to at least one tube in said plurality of tubes, said at least one steel collar extending around the outer circumference of the at least one tube, the at least one steel collar adapted to extend a predetermined first distance above and a predetermined second distance below at least one of the top tubesheet plate, bottom tubesheet plate, anti-vibration baffles, and pass 
Zhang teaches (see Fig. 1) at least one steel collar (protective sleeve 3 & steel - ¶[0019]) adapted to sealingly connect (tightly fixed - ¶[0008] & Fig. 1) to at least one tube (heat exchange tube – 1) in said plurality of tubes, said at least one steel collar extending around the outer circumference of the at least one tube, the at least one steel collar adapted to extend a predetermined first distance above and a predetermined second distance below at least one of anti-vibration baffles (one of plates 2), and pass partition plate (one of plates 2); the at least one tube mechanically expanded diametrically outward at a first position forming a first ridge (see ridge on left or right side of tube 1 “crest” - ¶[0017]) at the first position, the first ridge contacting the at least one steel collar and forming the sealing connection (see connection between sleeve 3 & ridge on left or right side of tube 1 “crest” - ¶[0017])  between the steel collar and the at least one tube, in order to provide a heat exchanger having a long service life (¶[0012]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rizzi to include the tube having a collar at a baffle/plate as taught by Zhang, in order to provide a heat exchanger having a long service life (¶[0012]). 
The recitation "mechanically expanded" is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The 
Regarding claim 2, Rizzi teaches the limitations of claim 1, and Zhang further teaches the length of the sleeve may be adjusted to be longer and/or cover multiple crests in order to achieve the desired level of rigidity (¶[0017]), however, does not explicitly teach at least one of the predetermined first distance and the predetermined second distance is at least six inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein at least one of the predetermined first distance and the predetermined second distance is at least six inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II).  Here, Zhang teaches the length of the sleeve may be adjusted to be longer and/or cover multiple crests in order to achieve the desired level of rigidity (¶[0017]).
Regarding claim 4, Rizzi teaches the limitations of claim 1, and Zhang further teaches  the first position at least one steel collar is adapted to sealingly connect (see connection between sleeve 3 & ridge on left or right side of tube 1 “crest” - ¶[0017]) to the at least one tube is at a predetermined third distance above at least one of the anti-vibration baffle (one of plates 2), and pass partition plate (one of plates 2) and the at least one tube is mechanically expanded diametrically outward at a second position forming a second ridge (other of ridge on left or right side of tube 1 “crest” - ¶[0017]) at the second position, the second ridge contacting 
Regarding claim 8, Rizzi teaches the limitations of claim 4, and Zhang further teaches  the additional sealing connection (see connection between sleeve 3 & other of ridge on left or right side of tube 1 “crest” - ¶[0017])  is at a predetermined fourth distance below at least one of the anti-vibration baffle, and pass partition plate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763